EXHIBIT 32.1 CERTIFICATION OF CEO AND CFO PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO § -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of SulphCo, Inc. (the “Company”) for the quarterly period ending June 30, 2007 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Larry Ryan, Chief Executive Officer (Principal Executive Officer) of the Company, and Stanley W. Farmer, Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) of the Company, each hereby certifies, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, to the best of his knowledge, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Larry Ryan Name:Larry Ryan Title:Chief Executive Officer Date:August 9, 2007 /s/ Stanley W. Farmer Name:Stanley W. Farmer Title:Vice President and Chief Financial Officer Date:August 9, 2007 This certification accompanies this Report pursuant to § 906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Company for purposes of § 18 of the Securities Exchange Act of 1934, as amended.
